Exhibit 10.6


FORM OF SEPARATION AND RELEASE AGREEMENT
This Separation and Release Agreement (the “Agreement”), dated as of [●], is
entered into between Myriad Genetics, Inc. (together with its subsidiaries,
affiliates, successors and assigns, the “Company”), and [●] (“Executive”)
(Executive, together with the Company, the “Parties” and each a “Party”).
WHEREAS, Executive served as the [●] of the Company and as a member of the Board
of Directors of the Company (the “Board”) pursuant to that certain Executive
Employment Agreement dated [●] (the “Employment Agreement”);
WHEREAS, Executive’s employment with the Company and engagement as a member of
the Board and any committees thereof ended effective as of [●]; and
NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
undertakings set out below, the Parties herby agree as follows:
1.Employment Separation Date:
a.Effective as of [●] (the “Separation Date”), Executive’s employment with the
Company and engagement in any role pursuant thereto, including but not limited
to serving on the Board and any committees thereof, shall end on the Separation
Date. From and after the Separation Date, Executive shall have no authority and
shall not represent himself as an employee or agent of the Company. This
Agreement constitutes the “Separation Agreement” contemplated by Section 4(f) of
the Employment Agreement.
2.Payments and Benefits.
a.The Company shall provide Executive with the Accrued Obligations (as such term
is defined in the Employment Agreement).
b.Provided that this Agreement is signed by Executive in the period of time set
forth in Section 4(f) of the Employment Agreement and not revoked by Executive,
the Company shall provide Executive with the Severance Benefits (as such term is
defined in the Employment Agreement) set forth in Section [4(c) / 4(d) / 4(e)]
of the Employment Agreement.
c.The payments referenced in Sections 2(a) and 2(b) shall be made at the
applicable time(s) provided for in the Employment Agreement.
d.Executive agrees and acknowledges that the payments and benefits referred to
in this Section 2 are in lieu of and in full satisfaction of any amounts that
might otherwise be payable under any contract, plan, policy or practice, past or
present, of the Company. Executive acknowledges that, other than any payment
described in this Section 2 or otherwise in this Agreement, all outstanding
payments or benefits for all outstanding employment periods shall be forfeited
in accordance with their terms. All outstanding equity awards held by Executive
shall be treated in accordance with their terms and the provisions of Section
[4(c) / 4(d) / 4(e)] of the Employment Agreement, including with respect to any
post-termination exercise periods for vested stock options.
1



--------------------------------------------------------------------------------



3.General Release. In consideration of the payments and benefits to be made
pursuant to Section 2(b), Executive, with the intention of binding Executive and
Executive’s heirs, executors, administrators and assigns, does hereby release,
remise, acquit and forever discharge the Company and each of its subsidiaries
and affiliates (the “Company Affiliated Group”), their present and former
officers, directors, executives, agents, attorneys, employees and employee
benefits plans (and the fiduciaries thereof), and the successors, predecessors
and assigns of each of the foregoing (collectively, the “Company Released
Parties”), of and from any and all claims, actions, causes of action,
complaints, charges, demands, rights, damages, debts, sums of money, accounts,
financial obligations, suits, expenses, attorneys’ fees and liabilities of
whatever kind or nature in law, equity or otherwise, whether accrued, absolute,
contingent, unliquidated or otherwise and whether now known or unknown,
suspected or unsuspected which Executive, individually or as a member of a
class, now has, owns or holds, or has at any time heretofore had, owned or held,
against any Company Released Party in any capacity (as they may have been
amended through the Effective Date), including, without limitation, any and all
claims: (a) arising out of or in any way connected with Executive’s service to
any member of the Company Affiliated Group (or the predecessors thereof) in any
capacity, or the termination of such service in any such capacity; (b) for
severance or vacation benefits, unpaid wages, salary or incentive payments;
(c) for breach of contract, breach of covenant of good faith and fair dealing,
wrongful discharge, impairment of economic opportunity, defamation, promissory
estoppel, fraud, negligent or intentional infliction of emotional harm, or other
tort; (d) for any violation of applicable state and local labor and employment
laws, including, without limitation, all laws concerning unlawful and unfair
labor and employment practices, and further including, without limitation, any
and all claims based on the Executive Retirement Income Security Act of 1974
(“ERISA”), Title VII of the Civil Rights Act of 1964 (“Title VII”), the Civil
Rights Act of 1991, the Americans with Disabilities Act (“ADA”), Sections 503
and 504 of the Rehabilitation Act, the Family and Medical Leave Act, the Age
Discrimination in Employment Act (“ADEA”), the Older Workers Benefit Protection
Act, the Equal Pay Act, the Worker Adjustment and Retraining Notification Act,
the Uniformed Services Employment and Re-Employment Act, the Rehabilitation Act
of 1973, the Families First Coronavirus Response Act, the Coronavirus Aid,
Relief and Economic Security Act, the Employment Relations and Collective
Bargaining Act, the Utah Right to Work Act, the Utah Drug and Alcohol Testing
Act, the Utah Minimum Wage Act, the Utah Protection of Activities in Private
Vehicles Act, the Utah Employment Selection Procedures Act, and the Utah
Occupational Safety and Health Act, and any and all claims arising under the
civil rights laws of any federal, state or local jurisdiction, each as amended
and including each of their respective implementing regulations; and (e) under
any whistleblower laws or whistleblower provisions of other laws; excepting
only:
(i)rights of Executive under this Agreement;


(ii)rights of Executive relating to equity awards held by Executive as of his or
her Separation Date (as defined in the Employment Agreement);


(iii)the right of Executive to receive COBRA continuation coverage in accordance
with applicable law;


(iv)rights to indemnification Executive may have (i) under applicable corporate
law, (ii) under the by-laws, certificate of incorporation or similar governing
documents of any Company Released Party, (iii) under a written indemnification
agreement with any
2



--------------------------------------------------------------------------------



Company Released Party, or (iv) as an insured under any director’s and officer’s
liability insurance policy now or previously in force;


(v)claims (i) for benefits under any health, disability, retirement, deferred
compensation, life insurance or other, similar Executive benefit plan or
arrangement of the Company Affiliated Group and (ii) for earned but unused
vacation pay through the Separation Date in accordance with applicable Company
policy; and


(vi)claims for the reimbursement of unreimbursed business expenses incurred
prior to the Separation Date pursuant to applicable Company policy; and


(vii)any rights that Executive may have as a stockholder (or former stockholder)
of Company with respect to dividend payment rights or payments in respect of
shares of Company common stock sold in a merger or other transaction in
accordance with the applicable merger or transaction agreement.
Notwithstanding the foregoing, this Section does not:
        (A)    release the Company from any obligation expressly set forth in
this Agreement or from any obligation, including, without limitation,
obligations under the Workers Compensation Act, which as a matter of law cannot
be released;
        (B)    prohibit Executive from filing a charge with the Equal Employment
Opportunity Commission (“EEOC”); or
        (C)    prohibit Executive from participating in an investigation or
proceeding by the EEOC or any comparable state or local agency, or providing
information or documents to the EEOC or any comparable state or local agency.
Executive acknowledges and agrees, however, that Executive’s waiver and release
of claims are intended to be a complete bar to any recovery or personal benefit
by or to Executive with respect to any Claim whatsoever arising out of
Executive’s employment with the Company, including those raised through a charge
with the EEOC, except those which, as a matter of law, cannot be released. In
the event that Executive successfully challenges the validity of this release of
claims, the Company and any Company Released Party sought to be released
hereunder shall be entitled to recover from the Executive the full amount of the
payments and benefits described in Section 2(b) of this Agreement. Nothing in
the Agreement, however, shall limit the right of the Company or any Company
Released Party sought to be released hereunder to seek immediate dismissal of a
charge on the basis that Executive signing of this Agreement constitutes a full
release of any rights Executive might otherwise have to pursue the charge.
Executive further acknowledges and agrees that, but for providing this waiver
and release, Executive would not be receiving the payments and benefits being
provided to Executive as set forth above in Section 2(b) of this Agreement.
4.No Admissions. Executive acknowledges and agrees that this Agreement is not to
be construed in any way as an admission of any liability whatsoever by any
Company Released Party, any such liability being expressly denied.
3



--------------------------------------------------------------------------------



5.Application to all Forms of Relief. This Agreement applies to any relief no
matter how called, including, without limitation, wages, back pay, front pay,
compensatory damages, liquidated damages, emotional distress damages, punitive
damages for pain or suffering, costs and attorney’s fees and expenses.
6.Specific Waiver. Executive specifically acknowledges that his or her
acceptance of the terms of this Agreement is, among other things, a specific
waiver of his or her rights, claims and causes of action under Title VII, ADEA,
ADA and any state or local law or regulation in respect of discrimination of any
kind; provided, however, that nothing herein shall be deemed, nor does anything
herein purport, to be a waiver of any right or claim or cause of action which by
law Executive is not permitted to waive or as to those matters that are
expressly outside of the scope of the release pursuant to Section 3.
7.No Complaints or Other Claims. Executive acknowledges and agrees that he or
she has not, with respect to any transaction or state of facts existing prior to
the date hereof, filed any complaints, charges or lawsuits against any Company
Released Party with any governmental agency, court or tribunal.
8.Ongoing Obligations.
(a)Terms and Conditions. Executive acknowledges Executive remains bound by the
terms of his Confidentiality, Non-Competition, Non-Solicitation and Inventions
Assignment Agreement with the Company dated [●] (the “Confidentiality
Agreement”), which is incorporated herein by reference, and the terms of which
remain in full force and effect following the termination of Executive’s
employment with the Company as set forth in such agreement.
(b)     Return of Company Material. Executive represents that he has satisfied
his obligations pursuant to Section 8 of the Employment Agreement and Section
1(d) of the Confidentiality Agreement. Should Executive later discover any
materials that Executive is obligated pursuant to such provisions to return to
Company, he will promptly do so.
(c)     Cooperation. Following the Separation Date, Executive shall reasonably
cooperate with the Company upon reasonable request of the Board and be
reasonably available to the Company with respect to matters arising out of
Executive’s services to the Company Affiliated Group.
(d)     Non-Disparagement. Executive agrees not to disparage the Company or the
products or businesses of the Company, and the Company agrees that the Board
shall not disparage Executive, provided, however, that nothing in this Section
shall restrict Executive, the Company or any Board member from making any
disclosures mandated by state or federal law, from participating in an
investigation with a state or federal agency if requested by the agency to do
so, or from providing information or documents to a state or federal agency if
requested by the agency to do so.
(e)    No Representation. Executive acknowledges that, other than as set forth
in this Agreement and the Employment Agreement (and the other plans, agreements
and documents referenced herein or therein), (i) no promises have been made to
him or her and (ii) in signing this Agreement Executive is not relying upon any
statement or representation made by or on behalf of any Company Released Party
and each or any of
4



--------------------------------------------------------------------------------



them concerning the merits of any claims or the nature, amount, extent or
duration of any damages relating to any claims or the amount of any money,
benefits, or compensation due to Executive or claimed by Executive, or
concerning the Agreement or concerning any other thing or matter.
(f)     Injunctive Relief. In the event of a breach or threatened breach by
Executive of this Section, Executive agrees that the Company shall be entitled
to injunctive relief in a court of appropriate jurisdiction to remedy any such
breach or threatened breach, Executive acknowledging that damages would be
inadequate or insufficient.
9.Permitted Disclosures. Pursuant to 18 U.S.C. § 1833(b), Executive understands
that Executive shall not be held criminally or civilly liable under any federal
or state trade secret law for the disclosure of a trade secret of the Company
that (a) is made (i) in confidence to a federal, state, or local government
official, either directly or indirectly, or to Executive’s attorney and (ii)
solely for the purpose of reporting or investigating a suspected violation of
law; or (b) is made in a complaint or other document that is filed under seal in
a lawsuit or other proceeding. Executive understands that if Executive files a
lawsuit for retaliation by the Company for reporting a suspected violation of
law, Executive may disclose the trade secret to Executive’s attorney and use the
trade secret information in the court proceeding if Executive (x) files any
document containing the trade secret under seal, and (y) does not disclose the
trade secret, except pursuant to court order. Nothing in this Agreement, or any
other agreement that Executive has with the Company, is intended to conflict
with 18 U.S.C. § 1833(b) or create liability for disclosures of trade secrets
that are expressly allowed by such section. Further, nothing in this Agreement
or any other agreement that Executive has with the Company shall prohibit or
restrict Executive from (A) making any voluntary disclosure of information or
documents concerning possible violations of law to any governmental agency or
legislative body, or any self-regulatory organization, in each case, without
advance notice to the Company; or (B) responding to a valid subpoena, court
order or similar legal process; provided, however, that prior to making any such
disclosure pursuant to this Section, Executive shall provide the Company with
written notice of the subpoena, court order or similar legal process
sufficiently in advance of such disclosure to afford the Company a reasonable
opportunity to challenge the subpoena, court order or similar legal process.
10.Voluntariness. Executive agrees that he or she is relying solely upon his or
her own judgment; that Executive is over eighteen years of age and is legally
competent to sign this Agreement; that Executive is signing this Agreement of
his or her own free will; that the Executive has read and understood the
Agreement before signing it; and that Executive is signing this Agreement in
exchange for consideration that he or she believes is satisfactory and adequate.
11.Legal Counsel. Executive acknowledges that he or she has been informed of the
right to consult with legal counsel and has been encouraged to do so.
12.Complete Agreement/Severability. This Agreement constitutes the complete and
final agreement between the parties and supersedes and replaces all prior or
contemporaneous agreements, negotiations, or discussions relating to the subject
matter of this Agreement. All provisions and portions of this Agreement are
severable. If any provision or portion of this Agreement or the application of
any provision or portion of the Agreement shall be determined to be invalid or
unenforceable to any extent or for any reason, all other provisions and portions
of this Agreement
5



--------------------------------------------------------------------------------



shall remain in full force and shall continue to be enforceable to the fullest
and greatest extent permitted by law.
13.Acceptance. Executive acknowledges that he or she has been given a period of
twenty-one (21) days within which to consider this Agreement, unless applicable
law requires a longer period, in which case Executive shall be advised of such
longer period and such longer period shall apply. Executive may accept this
Agreement at any time within this period of time by signing the Agreement and
returning it to the Company.
14.Revocability. This Agreement shall not become effective or enforceable until
seven (7) calendar days after Executive signs it. Executive may revoke his or
her acceptance of this Agreement at any time within that seven (7) calendar day
period by sending written notice to the Company. Such notice must be received by
the Company within the seven (7) calendar day period in order to be effective
and, if so received, would void this Agreement for all purposes. This Agreement
shall become effective (the “Effective Date”) on the day following the
conclusion of the seven (7) calendar day period.
15.Governing Law. Except for issues or matters as to which federal law is
applicable, this Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of Utah without giving effect to the
conflicts of law principles thereof.


6



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, Executive has executed this Agreement as of the date last
set forth below.
 
EXECUTIVE
Date:
Name:

 
7

